 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
EXECUTION VERSION
 
ANHUI MEINENG STORE ENERGY CO., LTD.
 
ZBB POWERSAV HOLDINGS LTD.
 
LICENSE AGREEMENT
 
This LICENSE AGREEMENT (the “License Agreement”) is made and entered into as of
November 11, 2011 (“License Effective Date”), by and between ZBB POWERSAV
HOLDINGS LTD., a Hong Kong limited liability company (“Hong Kong Holdco”), and
ANHUI MEINENG STORE ENERGY CO., LTD., a Chinese limited liability company (the
“Company”).  Hong Kong Holdco and the Company are referred to collectively
herein as the “Parties” and individually as a “Party.”
 
STATEMENT OF PURPOSE
 
ZBB Energy Corporation, a Wisconsin corporation, (“ZBB Energy”) designs and
manufactures ZBB Products (as defined below) and owns the related intellectual
property therein.
 
ZBB Cayman Corporation, an Affiliate of ZBB Energy, is a member of Hong Kong
Holdco.  Hong Kong Holdco is a member of, and joint venture partner in, the
Company along with the other member, the China JV (as defined below).  Hong Kong
Holdco and the China JV are parties to the JV Agreement (as defined below).
 
In conjunction with its indirect relationship with the Company through its
Affiliates, ZBB Energy has licensed to Hong Kong Holdco certain intellectual
property of ZBB Energy associated with the ZBB Products (as defined below),
including its energy storage and power control technology, for the purposes of
Hong Kong Holdco sublicensing such intellectual property to the Company.  This
sublicense will enable the Company (i) to manufacture, have made, reproduce,
distribute, offer to sell, sell and service certain ZBB Products in Greater
China (as defined below); (ii) to incorporate that technology in the Company
Products (as defined below; collectively with the ZBB Products, the “Products”)
for manufacture and sale in Greater China and (iii) to provide certain support
services in conjunction with the same.
 
The Parties desire to enter into this License Agreement for the purpose of
setting forth the rights and obligations of the Parties with respect to the
licensed intellectual property described above.
 
NOW THEREFORE, in consideration of the aforesaid Statement of Purpose, the
mutual terms, provisions, covenants and agreements set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
1.  
DEFINITIONS.

 
1.1 For purposes of this License Agreement, the following capitalized terms have
the respective meanings set forth below:
 
 
1

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
“Business Day” means a day on which commercial banks in Shanghai, China
generally are open to conduct their regular banking business.
 
“Business Plans” means, collectively, the (i) the initial business plan of the
Company, covering the period running from the Effective Date through the end of
the fifth full Fiscal Year after the Effective Date, as agreed upon by the JV
Investors and adopted by the Board and (ii) any subsequent business plan of the
Company, as approved by the Board pursuant to the terms of the JV Agreement, and
in effect from time to time.
 
“Company Documents” means this License Agreement, the JV Agreement, the Business
Plans, the Management Services Agreement, the R&D Agreement and the Articles of
Association of the Company, as amended from time to time.
 
“Company Products” means authorized Company products designed, manufactured,
distributed or sold by the Company that incorporate, in whole or in part, ZBB
Products and/or related IPR.
 
“Greater China” means Mainland China, Hong Kong and Taiwan.
 
“Intellectual Property Rights” or “IPR” means all intellectual property and
proprietary rights throughout the world, whether existing under statute or at
common law or equity, now or hereafter in force or recognized, including: (a)
trade secrets, trademarks, service marks, copyrights (including all other
literary and author rights), patents, inventions, designs, logos and trade
dress, moral rights, mask works, rights of personality, publicity, and privacy,
rights in customer information, rights (if any) in domain names; (b) any
application or right to apply for any of the rights referred to in clause (a);
(c) all renewals, reissues, extensions, divisions, continuations, continuations
in part, future equivalents, and restorations thereof, now or hereafter in force
and effect; and (d) all rights or causes of action for infringement or
misappropriation of any of the foregoing, including the right to collect and
retain damages from those causes of action.
 
“JV Agreement” means that certain Joint Venture Agreement of the Company, of
even date herewith, by and between (i) Hong Kong Holdco and (ii) Anhui Xindong
Investment Management Co. Ltd. (the “China JV”), a Chinese limited liability
company, each a “JV Investor”.
 
“Mainland China” means the People’s Republic of China, excluding Hong Kong and
Macau.
 
“Management Services Agreement” means that certain Management Services
Agreement, of even date herewith, by and between Hong Kong Holdco and the
Company.
 
“Power Management Industry” means all industry sectors related to power supply
management.
 
“R&D Agreement” means that certain Research and Development Agreement, of even
date herewith, by and between (i) ZBB Energy and (ii) the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
“Related Agreements” means (i) the JV Agreement, (ii) the Management Services
Agreement and (iii) the R&D Agreement.
 
“Telecom Industry” means any and all industry sectors related to the
telecommunications industry, including but not limited to: telephone, radio,
television, internet, or other data (analog or digital) transmission goods and
services, satellite goods and services, wired or wireless communication goods
and services including local area networks and wide area networks, and any other
similar goods and services.
 
“ZBB Products” means certain ZBB Energy product families, which are designated
by Hong Kong Holdco on Exhibit A hereto, as may be amended by Hong Kong Holdco
from time to time, and any related IPR.
 
1.2 Other Definitions.  Terms not otherwise defined, but used, herein that are
defined in any Related Agreement shall have the same meaning as in such Related
Agreement when used in this Agreement, unless the context otherwise requires.
 
2.  
LICENSE.

 
2.1 Exclusive License.  Conditioned upon the Company’s full compliance with all
of the terms herein and in the Related Agreements, including any Exhibits
attached thereto, Hong Kong Holdco hereby grants to the Company an exclusive,
non-assignable, non-transferable, non-sublicensable, royalty-free, limited
license to the ZBB Products to manufacture, reproduce, distribute, offer to
sell, sell, and service ZBB Products and to incorporate the same into the
development, manufacture, distribution, and sale of the Company Products during
the term of this License Agreement, all such uses being limited to the Power
Management Industry in Mainland China.
 
2.2 Non-Exclusive License.  Conditioned upon the Company’s full compliance with
all of the terms herein and in the Related Agreements, including any Exhibits
attached thereto, Hong Kong Holdco hereby grants to the Company a non-exclusive,
non-assignable, non-transferable, non-sublicensable, royalty-free, limited
license to distribute, offer to sell, sell, and service ZBB Products and the
Company Products, all such used being limited to the Power Management Industry
in Hong Kong and Taiwan.
 
2.3 Trademarks.  Hong Kong Holdco hereby grants to the Company a non-assignable,
non-transferable, non-sublicensable, royalty-free, limited license to use the
ZBB trademarks as set forth in Exhibit A (“Trademarks”) in conjunction with the
rights sublicensed in Sections 2.1 and 2.2.  All use of the Trademarks by the
Company will inure to the benefit of Hong Kong Holdco.  The Company further
agrees that the nature and quality of all goods distributed, offered for sale,
or sold and services rendered by the Company in conjunction with the Trademarks
will conform to the standards set by and be under the control of Hong Kong
Holdco.
 
2.4 License Limitations.  In addition to the conditions set forth in Sections
2.1, 2.2, and 2.3, the licenses granted in Sections 2.1, 2.2, and 2.3 are
expressly conditioned upon the Company’s compliance with the following terms and
conditions:
 
 
3

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
(a)  
The Company will not manufacture, or have manufactured, the ZBB Products or the
Company Products outside of Mainland China.  Such limitation extends to those
geographical regions considered part of Greater China (i.e., Hong Kong and
Taiwan).

 
(b)  
The Company will not reverse engineer, decompile, modify or disassemble the ZBB
Products in any way, except and only to the extent such activity is permitted by
law notwithstanding this limitation.

 
(c)  
The Company will use the Trademarks on all ZBB Products, the Company Products,
and any other goods incorporating, in whole or in part, the ZBB Products.

 
(d)  
The Company will only use the Trademarks on authorized ZBB Products, the Company
Products, and other goods incorporating, in whole or in part, the ZBB Products.

 
(e)  
The Company may not make any representations, warranties, or other commitments
on behalf of Hong Kong Holdco to any third party.

 
(f)  
The Company must comply with all obligations as set forth herein and any other
Company Documents.

 
3.  
TELECOM INDUSTRY FIRST RIGHT OF REFUSAL.

 
If Hong Kong Holdco receives notice from ZBB Energy that a third party has
proposed to ZBB Energy a Commercially Feasible joint venture opportunity in the
Telecom Industry within Greater China, Hong Kong Holdco will notify the Company
of the same and provide a summary of the proposal as promptly as
practicable.  Following receipt of such notice and summary from Hong Kong
Holdco, the Company shall have ninety (90) days to propose to ZBB Energy a
similar Commercially Feasible joint venture opportunity agreeable to ZBB
Energy.  “Commercially Feasible” means a credible, commercially and technically
feasible opportunity to qualify ZBB Products in the Telecom Industry in Greater
China.  If the Company does not propose a Commercially Feasible joint
opportunity to ZBB Energy or if the Company’s proposal is not acceptable to ZBB
Energy, the Parties will amend this License Agreement in order to grant to the
Company a non-exclusive, non-assignable, non-transferable, non-sublicensable,
royalty-free limited license to the ZBB Products to manufacture, reproduce and
distribute the ZBB Products and to incorporate the same into the development,
manufacture and distribution of the Company Products during the term of this
License Agreement in the Telecom Industry in Mainland China.
 
4.  
INTELLECTUAL PROPERTY OWNERSHIP.

 
4.1 Independently Developed IPR.  Each Party will retain ownership of any and
all IPR that the Party owned on or before the License Effective
Date.  Additionally, any IPR developed on or after the License Effective Date by
either Party independently, and without the use of any of the IPR of the other
Party, will be owned solely by the developing Party (collectively,
“Independently Developed IPR”).
 
 
4

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
4.2 Newly Developed IP.  All IPR developed by Company and Hong Kong Holdco in
any derivative works of, modifications of, or improvements to the ZBB Products
or the Company Products under this Agreement will be solely owned by Company
(subject to Hong Kong Holdco’s ownership of Independently Developed IPR),
regardless of whether the IPR is developed solely by a Party or jointly by the
Parties (“Newly Developed IP”).  Hong Kong Holdco hereby assigns to Company, all
rights, title and interest in and to all Newly Developed IP.  At the Company’s
sole expense, Hong Kong Holdco will execute and deliver all instruments and take
all other action as may be requested by the Company to perfect or protect the
Company’s rights in the Newly Developed IP.  At the Company’s sole expense, Hong
Kong Holdco will cooperate with the Company in the filing and prosecution of any
copyright or patent applications that the Company may elect to file on the Newly
Developed IP or in inventions and designs relating to the Newly Developed
IP.  To the maximum extent permitted by law, Hong Kong Holdco waives all moral
rights in the Newly Developed IP.  The Company hereby grants to Hong Kong Holdco
an exclusive, perpetual, royalty-free, sublicensable license to manufacture,
have made, reproduce, distribute, offer to sell, sell, and service the Newly
Developed IP in all industry sectors in any and all territories other than
Greater China and in any and all industry sectors other than the Power
Management Industry in Greater China.
 
4.3 No Other Rights.  Except as expressly granted in this License Agreement, the
Company has no other rights in the ZBB Products.  Hong Kong Holdco is not
obligated to provide the Company with (a) updates to the ZBB Products or (b)
support for the ZBB Products.  All rights not expressly granted are reserved by
and retained by Hong Kong Holdco.
 
5.  
CONFIDENTIALITY.

 
Each Party (the "Receiving Party") undertakes to retain in confidence the terms
of this License Agreement and all other non-public information, technology,
materials and know-how of the other Party (“Disclosing Party”) disclosed or
acquired by the Receiving Party pursuant to or in connection with this License
Agreement that is either designated as proprietary and/or confidential or, by
the nature of the circumstances surrounding disclosure, ought in good faith to
be treated as proprietary and/or confidential ("Confidential Information");
provided, that each Party may disclose the terms and conditions of this License
Agreement to its immediate legal and financial consultants in the ordinary
course of its business.  Neither Party may use any Confidential Information with
respect to which it is the Receiving Party for any purpose other than to carry
out the activities contemplated by this License Agreement.  Each Party agrees to
use commercially reasonable efforts to protect Confidential Information of the
other Party, and in any event, to take precautions at least as great as those
taken to protect its own confidential information of a similar nature.  Each
Party will also notify the other promptly in writing if such Party learns of any
unauthorized use or disclosure of any Confidential Information that it has
received from the other Party, and will cooperate in good faith to remedy the
occurrence to the extent reasonably possible.  The restrictions set forth in
this Section do not apply to any information that: (a) was known by the
Receiving Party without obligation of confidentiality prior to disclosure
thereof by the other Party; (b) was in or entered the public domain through no
fault of the Receiving Party; (c) is disclosed to the Receiving Party by a third
party legally entitled to make the disclosure without violation of any
obligation of confidentiality; (d) is required to be disclosed by applicable
laws or regulations (but in that event, only to the extent required to be
disclosed, and provided that the Disclosing Party is given the opportunity to
review and redact the License Agreement prior to disclosure); or (e) is
independently developed by the Receiving Party without reference to any
Confidential Information of the other Party.  Upon request of the Disclosing
Party, the Receiving Party will return to the Disclosing Party all materials, in
any medium, that contain or reveal all or any part of any Confidential
Information of the Disclosing Party.  Each Party acknowledges that breach of
this provision by it would result in irreparable harm to the other Party, for
which money damages would be an insufficient remedy, and therefore that the
other Party will be entitled to seek injunctive relief to enforce the provisions
of this Section.
 
 
5

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
6.  
DISCLAIMER OF WARRANTIES.

 
THE ZBB PRODUCTS ARE PROVIDED TO THE COMPANY “AS IS” WITHOUT WARRANTY OF ANY
KIND.  THE ENTIRE RISK AS TO THE RESULTS AND PERFORMANCE OF THE ZBB PRODUCTS IS
ASSUMED BY THE COMPANY.  HONG KONG HOLDCO DISCLAIMS ALL WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND
WARRANTIES OF TITLE AND NONINFRINGEMENT, WITH RESPECT TO THE ZBB PRODUCTS.
 
7.  
INDEMNITY.

 
7.1 Indemnity Obligation.  The Company will, at its sole expense, defend (upon
request), indemnify and hold harmless Hong Kong Holdco and ZBB Energy, and their
respective directors, officers, employees, agents, and independent contractors
(collectively, "Indemnitees") from and against, and pay for, any and all
judgments, liabilities, bona fide settlements, penalties, losses, costs,
damages, and other expenses (including reasonable fees of attorneys and other
professionals) arising out of or related to the use of the ZBB Products.
 
7.2 Right to Counsel; Payment.  Hong Kong Holdco and ZBB Energy will have the
right to employ separate counsel, at such entity’s sole expense, and participate
in the defense of any claim.  The Company will reimburse Hong Kong Holdco or ZBB
Energy, as applicable, upon demand, for any payments made or loss suffered by
any of the Indemnitees at any time, based upon the judgment of any court of
competent jurisdiction or pursuant to a bona fide compromise or settlement of
any claim, regarding any damages related to any claim under this Section.  The
Company will not settle any claim or action on Hong Kong Holdco or ZBB Energy’s
behalf without first obtaining Hong Kong Holdco or ZBB Energy’s written consent,
as applicable.
 
8.  
TERM.

 
8.1 Term.  This License Agreement shall commence on the License Effective Date
and shall continue in full force and effect until the termination of this
License Agreement by either Party as set forth below.
 
 
6

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
8.2 Termination for Cause.  Either Party may terminate this License Agreement
for an uncured Cause (as defined below) upon at least thirty (30) days prior
written notice to the other Party.  If the subject Cause is not cured within
such thirty (30) day period, then the Party providing notice may terminate this
Agreement.  “Cause” means the material breach or default of the Party in the
performance of the terms of this Agreement.
 
8.3 Termination for Bankruptcy.  If a Party is declared bankrupt or insolvent by
a court of competent jurisdiction, or is dissolved or liquidated due to adverse
financial conditions, the other Party may terminate this License Agreement upon
at least thirty (30) days prior written notice to such Party.
 
8.4 Termination of the JV Agreement.  If the JV Agreement is terminated in
accordance with the terms thereof, this License Agreement shall terminate
automatically, effective immediately, without any further action by the Parties;
provided, further for the avoidance of doubt, if Hong Kong Holdco exercises a
buy or sell option pursuant to the terms of the JV Agreement, this License
Agreement shall terminate automatically, effective immediately.
 
9.  
EFFECTS OF TERMINATION.

 
The provisions of this License Agreement required to survive the termination of
this License Agreement to carry out their full intent and purposes, including
Sections 4, 5, 6, 7, 8 and 10 shall survive termination of this License
Agreement either for the duration set forth in the applicable Section or, if no
duration is specified, indefinitely.
 
10.  
GOVERNING LAW; DISPUTE RESOLUTION.

 
10.1 Governing Law.  The validity, construction and enforceability of this
License Agreement shall be governed by and construed in accordance with the laws
of the People’s Republic of China.
 
10.2 Discussions and Arbitration.  The Parties will discuss and finally settle
all disputes between them arising out of this License Agreement (including with
respect to this Section 10), in accordance with the Domestic Arbitration Rules
of Hong Kong International Arbitration Centre.  The Company shall at all times
maintain authorized agents in each of the United States and Wuhu City, AnHui
Province, the People’s Republic of China to receive, for and on its behalf
service of any summons, complaint or other legal process.
 
11.  
MISCELLANEOUS PROVISIONS.

 
11.1 Notices and Other Communications.  Any and all notices, requests, demands
and other communications required by or otherwise contemplated to be made under
this License Agreement or Applicable Law shall be in writing and in English and
shall be provided by one or more of the following means and shall be deemed to
have been duly given (a) if delivered personally, when received; (b) if
transmitted by facsimile, on the date of transmission with receipt of a
transmittal confirmation or (c) if by international courier service, on the
fourth (4th) Business Day following the date of deposit with such courier
service, or such earlier delivery date as may be confirmed in writing to the
sender by such courier service. All such notices, requests, demands and other
communications shall be addressed as follows:
 
 
7

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
If to the Company:
 
ANHUI MEINENG STORE ENERGY SYSTEM CO., LTD.
No. 15 Yangmin Road (N)
Jiujiang Economic Development Zone
Wuhu Anhui  241007


If to Hong Kong Holdco:
 
Mr. Daniel A. Nordloh
ZBB PowerSav Holdings Limited
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051


with a copy (which copy shall not constitute notice) to:
 
Mr. Mark Busch and Mr. Eliab Erulkar
K&L Gates LLP
Hearst Tower, 47th Floor
214 North Tryon Street
Charlotte, North Carolina, USA 28202


or to such other address or facsimile number as a Party may specify to the other
Party from time to time in writing.
 
11.2 Severability.  If any provision in this License Agreement shall be found or
be held to be invalid or unenforceable then the meaning of said provision shall
be construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this License Agreement which shall remain in full force
and effect.  In such event, the Parties shall use their respective best efforts
to negotiate in good faith a substitute, valid and enforceable provision or
agreement that most nearly affects the Parties’ intent in entering into this
License Agreement.
 
11.3 References to this License Agreement; Headings.  Unless otherwise
indicated, references to sections and exhibits herein are to sections of, and
exhibits to, this License Agreement.  Words such as “herein,” “hereby,”
“hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this License
Agreement as a whole, unless the context otherwise requires.  The subject
headings of the sections of this License Agreement are for reference only, and
shall not affect the construction or interpretation of any of the provisions of
this License Agreement.
 
11.4 Further Assurances.  The Parties shall each perform such acts, execute and
deliver such instruments and documents, and do all such other things as may be
reasonably necessary to carry out the provisions of this License Agreement.
 
11.5 No Waiver.  No waiver of any term or condition of this License Agreement
shall be valid or binding on a Party unless the same shall have been set forth
in a written document, specifically referring to this License Agreement and duly
signed by the waiving Party.  The failure of a Party to enforce at any time any
of the provisions of this License Agreement, or the failure to require at
anytime performance by the other Party of any of the provisions of this License
Agreement, shall in no way; be construed to be a present or future waiver of
such provisions, nor in any way affect the ability of a Party to enforce each
and every such provision thereafter.
 
 
8

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
11.6 Entire Agreement; Amendments.  The terms and conditions contained in this
License Agreement and the Related Agreements (including the exhibits hereto and
thereto) constitute the entire agreement between the Parties and supersede all
previous agreements and understandings, whether oral or written, between the
Parties with respect to the subject matter hereof and thereof.  No agreement or
understanding amending this License Agreement shall be binding upon any Party
unless set forth in a written document which expressly refers to this License
Agreement and which is signed and delivered by duly authorized representatives
of each Party.
 
11.7 Assignment.  No Party shall have the right to assign its rights or
obligations under this License Agreement without the written consent of the
other Party.  Any assignment or purported assignment not made in accordance with
this Section shall be void and of no force and effect.  This License Agreement
shall inure to the benefit of, and shall be binding upon, the Parties and their
respective successors and permitted assigns.
 
11.8 No Agency.  The Parties are independent contractors.  Nothing contained
herein or done in pursuit of this License Agreement shall be construed as
establishing a partnership, joint venture or similar relationship between the
Parties for any purpose whatsoever.
 
11.9 No Third Party Beneficiaries.  This License Agreement is made solely and
specifically between and for the benefit of the Parties and their respective
successors and assigns, and no other Person, unless express provision is made
herein to the contrary, shall have any rights, interests or claims hereunder or
be entitled to any benefits under or on account of this License Agreement as a
third party beneficiary or otherwise.
 
11.10 Incidental and Consequential Damages.  No Party will be liable to any
other Party under any contract, negligence, strict liability or other theory for
any indirect, incidental or consequential damages (including without limitation
lost profits) with respect to a breach of this License Agreement.
 
11.11 Counterparts.  This License Agreement may be executed in any number of
counterparts, and each counterpart shall constitute an original instrument, but
all such separate counterparts shall constitute one and the same instrument.
 
[SIGNATURES APPEAR ON NEXT PAGE]
 
 
9

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
License Effective Date.


“Hong Kong Holdco”
ZBB PowerSav Holdings Limited
 
 
“Company”
Anhui Meineng Store Energy Co., Ltd.
/s/ Dan Nordloh                                                               
By: (Sign)
 
 
 
 
 
/s/ Bradley L.
Hansen                                                               
By: (Sign)
Dan Nordloh                                                                 
Name: (Print)
 
 
 
 
 
Bradley L.
Hansen                                                                      
Name: (Print)
Title: Director
 
Title: CEO





 
 
 
 
 
Page 10 of 12
[Signature Page - License Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ANHUI MEINENG STORE ENERGY CO., LTD.
 
ZBB POWERSAV HOLDINGS LIMITED
 
LICENSE AGREEMENT
 
EXHIBIT A
ZBB PRODUCTS


1.           Energy Storage.


ZBB Version 3 Zinc Bromide Flow Battery / 50kWh Current Design


2.           Power Electronics.


ZBB Power & Energy Control Center (PECC) up to 250KW


ZBB TRADEMARKS


 
 
 
 
 
 
 
 


Page 11 of 12
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------